DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicant’s RCE Amendment filed on September 14, 2021.  Claims 1-20 are still pending and presented for further examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Schaumann (Reg. No. 50,858) on January 27, 2021.

IN THE CLAIMS
Please amend claims 2 and 9 as follows:
2. (Currently Amended) The method of claim 1 wherein the connection identified in the packet is determined to belong the server is the connection is new or already known to the user space program.
program.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach nor suggest in detail in a user space program on the server, determining whether a connection identified in the packet belongs to server and in the user space program, handling the request for the content if the connection belongs to the server in combination with all the elements of the independent claims as argued by the Applicant (see Amendment filed 11/19/20 pages 6-8, as well as page 5, paragraphs 0031-0033 and page 6, paragraphs 0034-0035 of Applicant’s enabling portions of the specification).  So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as enabling portions of the specification. 
5.	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

ltj
October 7, 2021